Title: Jonathan Williams, Jr., to the American Commissioners, 10 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July. 10. 1777.
I drew on you yesterday in favour of Messrs. Montaudouin for 3000 Livres. I have to pay for the Reparation of what arms have been hitherto purchased and being liable to some small demands I wish to keep a little sum in my desk.
Agreeable to your order about making preparations for the Cloaths, I have purchased 300 pieces of blue Cloth, which are to be delivered here, at a pretty reasonable price, they are but little inferiour to the Cloth made up at paris and cost me 7. l.t. 5 Sols, and 7. l.t. 10 per Ell payable by a draft on Paris at 4 months Date. I have also agreed for 100 Ells of red Cloth for Lappels at 8 l.t. and for 10000 Ells of white Stuff of the nature of german Serge superiour to your Tricot at 3 l.t. and 3 l.t. 2 Sols an Ell. I cannot get such Buttons as you have at 5 Sols and 3 Sols but I have obtained a superior quality at 6 Sols the large and 3 Sols the small, as to Lining I cannot give orders ’till I see the models not rightly remembering the Colour, the 300 pieces of Cloth I have ready here and in the Course of this and the ensueing month shall have all the other articles. I beg leave to make an observation relative to my Bills, the People of whom I purchase these articles, pay the Bills away to those they are indebted to as so much money and so they go from hand to hand, the custom is to draw on a Banquier, instead of a particular person at the Bankers, and in this way I can always pass my Bills as money, but to persons to whom both you and I are unknown, I shall find difficulty in doing it: I can draw at 4 months or take 2 per Cent Discount as you please.
The person who furnishes me with the 300 pieces of Cloth desires to have my Bills so drawn, I cannot consent to it without your permission, but as I imagine it would be more agreeable that your name should not appear than otherwise, I told him I would write and wait your answer. Please therefore to give me a Credit with Mr. Grand for a Sufficient Sum, and I will draw directly on him, but if you disapprove of this, I shall refuse accordingly; I beg your answer as soon as possible, with a Line from Mr. Grand to the same purpose.
I am just favoured with Mr. Deanes of the 7th Inst. I am glad the annonyme is to go out, and shall reimburse myself on Mr. Montieu for the amount of the Salt. I have been in Treaty for the Duc de Chartres. They tell me that 70,000 Livres have been offered at Paris, and that no decisive answer can be given till an answer is recvd. to know whether that offer still subsists. I have not much faith in this Story, it may probably be to increase the price. The Terms I proposed was 69,000 l.t. payable by 1/3ds at 4. 5. and 6 months on Paris. The address of the Gentleman at paris with whom the power of deciding rests is Monsr. De milleville de Bergére, a l’hotel de Charot rue montmartre a Paris. If you will please to step into your Carriage and go to him you may perhaps finish the matter at once. I apprehend that 70,000 Livres Cash down will be the highest that she need cost you, and at that you will have a good Bargain: the first Cost of this Ship 19 months ago only, was 105,000 l.t. She will require a new Cable and perhaps a few new Sails. In consequence of your Letter of 4th Instant I sent a notification to Mr. Morriss. He was gone to paimboeuf, I therefore immediately forwarded another Letter to him, a Copy of both these I inclose. My Intention is to have the Cargo put into a Store, to house the Vessells Sails &c., and try to sell all as fast and to as much advantage as I can. Mr. Ross is gone to Bordeaux so can’t have the advantage of his councel immediately, but I expect him soon back. I recvd the Commissions and shall keep them untill I know how you choose to have them filled up, for as Capt. Hynson does not intend to take the little privateer they need not be yet compleated. Capt. H is a little at a Loss whether to wait your Decision about this Ship or go immediately to Havre.
If you buy this Ship and arm her as an american she will answer all the purposes of War and Commerce. Please to direct to me in future chez madame Bisson, Isle Feydeau a Nantes as I have taken measures at the post office to have my Letters as soon as they arrive.

In answer to that part of your Letter of the 7th I imagine I can have a considerable number of suits of Cloaths ready by the 1st of October but I can’t yet fix the exact quantity, a future Letter shall inform you. I have now Carbines, pistols holsters and in about 15 Days or 3 Weeks shall have Saddles, Cartouch Boxes &c. compleat for 100 Horse. The number of arms I can have by the 1st of October will be about 40 or 50 Cases. If you choose to bend the Strength of the Work to rampart Fuzils I can exceed that number: I shall have in the Course of this month about 30 Cases, but in these particulars I will soon send you a more exact Calculation. I have the honor to be with great Respect Gentlemen Your most obedient Servant
J Williams
 
Addressed: A Monsieur / Monsieur Deane / Rue Royale / Paris
Notations: Mr Williams 10th July 1777 Prizes claimd / Cloth, Discount, Credit.
